Abel H.




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 13, 2014

                                      No. 04-13-00593-CV

                                        Venus MINSAL,
                                           Appellant

                                                v.

                                       Abel H. GARCIA,
                                           Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-18466
                         Honorable Antonia Arteaga, Judge Presiding

                                         ORDER
        On January 23, 2014, we granted the parties’ joint motion to refer this case to mediation
and abated this appeal for mediation. On April 16, 2014, we ordered the parties to notify this
court in writing of the status of the mediation on or before May 7, 2014. No notification has been
filed.

        We, therefore, REINSTATE this appeal on the Court’s docket. Appellant’s brief is due
on or before June 12, 2014. One forty-five day extension of time to file appellant’s brief has
already been granted in this appeal. The Court will not look favorably upon an additional request
for a lengthy extension of time.

                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court